Title: From George Washington to William Livingston, 23 March 1781
From: Washington, George
To: Livingston, William


                  
                     Dear Sir
                     Head Quarters New Windsor March 23d 1781
                  
                  I was honored on my return from Rhode Island, with Your Excellencys Letter of the 1st Inst. together with the enclosures.
                  Altho the discharging a single man from the service, is a very inconsiderable diminution of our force; Yet when the innumerable applications on this subject are taken into consideration, the unavoidable decrease of our Army if discharges are granted, the amazing difficulty of procuring men for the War, and the heavy expence attending the recruiting service; it cannot certainly be considered as a hardship, to retain those in service, who were fairly inlisted, and with a large bounty—unless able bodied substitutes are procured in their room.  Under this condition, I would consent to the dismission of Robert Skekit: otherwis it would be opening a door of uneasiness to Others, and doing an essential injury to the Public.
                  If the presence of Skekit is so necessary with his Tribe, upon providing a substitute for the War, the Commanding Officer of the Regt may make the exchange.  I have the honor to be With great regard and esteem Your Excellency’s Most Obedt Humble Servt
                  
                     Go: Washington
                  
               N.B. The Original is supposed to have miscarried in the last Mail.